AKIN, Justice,
concurring.
With respect to the probation revocation, I concur only in the judgment reached by the majority because no necessity existed for the majority to reach the question of whether unchallenged hearsay would support the revocation under TEX.R.EVID. 802. Indeed, the Court of Criminal Appeals in Frazier v. State, 600 S.W.2d 271 (Tex.Crim.App.1979), expressly held that unobjected to hearsay in a probation revocation hearing would support a revocation judgment and was a recognized exception to the general rule in Texas, prior to September 1, 1983, that unobjected to hearsay was not probative and, thus, no evidence. Consequently, the question of whether the Texas Rules of Evidence, which the supreme court promulgated and made effective on September 1,1983, apply to criminal cases generally need not be addressed and should not be addressed in resolving this appeal. In my view, we should await a case where this question is presented and is necessary for the resolution of the case.